Name: Commission Regulation (EEC) No 3063/89 of 11 October 1989 amending Regulation (EEC) No 3578/88 laying down detailed rules for the application of the system for the automatic dismantlement of negative monetary compensatory amounts
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 293/34 Official Journal of the European Communities 12. 10 . 89 COMMISSION REGULATION (EEC) No 3063/89 of 11 October 1989 amending Regulation (EEC) No 3578/88 laying down detailed rules for the application of the system for the automatic dismantlement of negative monetary compensatory amounts HAS ADOPTED THIS REGULATION : Article 1 Article 7 of Regulation (EEC) No 3578/88 is hereby amended as follows : 1 . In the first subparagraph of paragraph 2 and the first subparagraph of paragraph 3 'plus 0,500 points' is deleted. 2. Hie following paragraph 4 is added : '4. In cases where the agricultural conversion rate is set as a whole number it shall be the whole number given by rounding down the result of the calculations in accordance with this Article.' THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1677/85 of 11 June 1985 on the monetary compensatory amounts in agriculture ('), as last amended by Regulation (EEC) No 1889/87 (2), and in particular Articles 6a and 12 thereof, Whereas Article 7 of Commission Regulation (EEC) No 3578/88 (3) specifies automatic dismantling rules for monetary compensatory amounts on pigmeat ; whereas the restriction on adjustment of the agricultural conversion rate provided for in paragraph 2 of that Article may occasion instability in the agrimonetary system that is not economically justified ; whereas, moreover, observance of this restriction may be incompatible with the rules laid down on rounding-off of values set for certain of the agricultural conversion rates ; whereas to lessen these difficulties the limit in question should be adjusted ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committees concerned, Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 11 October 1989. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 164, 24. 6. 1985, p. 6. O OJ No L 182, 3 . 7. 1987, p . 1 . (') OJ No L 312, 18 . 11 . 1988, p. 16.